Mr. JUSTICE EBERSPACHER delivered the opinion of the court: This is an appeal from an order of the circuit court of St. Clair County reversing orders of the defendant, the Illinois Racing Board, revoking plaintiffs Cahokia Sportservice and Sports Parking 1974 concessionaire licenses and denying plaintiffs’ applications for 1975 concessionaire licenses. Plaintiffs brought actions for administrative review of the Board’s order revoking the 1974 concession license of plaintiff Sports Parking and of the Board’s order denying plaintiff Cahokia Sportservice’s application for a 1975 concessionaire license under which food and drink would be made available to patrons of the racing meet. The trial court reversed the orders of the Illinois Racing Board.  The general rule is that when a reviewing court has a notice of facts which show that only moot questions are involved the appeal will be dismissed. (People ex rel. Cairo Turf Club, Inc. v. Taylor, 2 Ill. 2d 160, 116 N.E.2d 880.) Where the issues involved in the trial court no longer exist, an appellate court will not review the case merely to decide moot or abstract questions (La Salle National Bank v. City of Chicago, 3 Ill. 2d 375, 121 N.E.2d 486; People ex rel. Cairo Turf Club, Inc.), to establish a precedent, (Dee-El Garage, Inc. v. Korzen, 53 Ill. 2d 1, 289 N.E.2d 431), or, in effect, to render a judgment to guide potential future litigation. La Salle National Bank v. Chicago; Collins v. Barry, 11 Ill. App. 2d 119, 136 N.E.2d 597. This cause was orally argued in this court on October 23, 1975. The regular 1975 harness racing season in Illinois was over on November 30, 1975 (Ill. Rev. Stat. 1973, ch. 8, par. 37s.7); the 1975 horse racing season in Illinois ended on November 15, 1975; the 1974 seasons ended on those same dates in 1974. The legislature has created the Illinois Horse Racing Act of 1975, effective January 1, 1976, providing for the licensing of concessionaires (Ill. Rev. Stat. 1975, Supp., ch. 8, par. 37 — 15).  As a result the case has become moot, and since we do not wish to be understood as affirming the trial court this cause should be remanded with direction to dismiss the complaint on the ground of mootness. (Maywood Park Trotting Association, Inc. v. Illinois Harness Racing Com., 15 Ill. 2d 559, 155 N.E.2d 626; National Jockey Club v. Illinois Racing Com., 364 Ill. 630,5 N.E.2d 224.) Such action is likewise consistent with our Supreme Court’s dismissal of an appeal of the Illinois Racing Commission from the circuit court of St. Clair County’s decision in 73-MR-1248. On administrative review a similar case entitled Cahokia Sport Service, Inc. v. Illinois Racing Board, which the Supreme Court, after briefs were filed and argument heard, found that the issues had become moot and dismissed the appeal without directing the lower court to vacate its decision. However we need not consider the question of res judicata or collateral estoppel arising out of the dismissal of that appeal as the parties would have us do, since we do not reach the merits here. Public interest must be very clear before an exception will be made to the rule that an appeal involving only moot or abstract questions will be dismissed. (People ex rel. Cairo Turf Club, Inc. v. Taylor, 2 Ill. 2d 160, 161 N.E.2d 880.) Even if we are to assume that either the Harness Racing Act or the Horse Racing Act or both were sufficiently broad prior to the Illinois Horse Racing Act of 1975 to give the Illinois Racing Board authority to control who parked the vehicles or who funished food and drink, we believe there is little if any public interest in who was licensed to park vehicles in 1974 or in who was licensed to sell food and drink in 1975. This cause is therefore remanded to the circuit court of St. Clair County with directions to dismiss the complaint for administrative review. JONES, J., concurs.